Citation Nr: 0812608	
Decision Date: 04/16/08    Archive Date: 05/01/08	

DOCKET NO.  05-39 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1960 to January 1964, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.

Following the veteran's BVA hearing in December 2006, the 
Board requested an expert medical opinion from the Veterans 
Heath Administration (VHA).  An opinion dated in December 
2007 was received and a copy of that opinion was furnished to 
the veteran and his representative.  The veteran indicated 
that he had no further evidence and/or argument to submit, 
but his representative provided additional argument in 
response to the VHA opinion.


FINDING OF FACT

The veteran's glaucoma is not the result of carelessness, 
negligence, lack of proper skill, error or judgment or 
similar instance of fault on the part of the VA in furnishing 
medical treatment; it does not represent an event that was 
not reasonably foreseeable; and it was not attributable to 
the VA's failure to diagnose and/or treat a preexisting 
glaucoma when the VA provided treatment.  


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for glaucoma have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in September 2004 and June 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, as indicated above, the Board obtained a VHA 
expert medical opinion to address the medical questions 
presented in this case.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.

The veteran essentially contends that there was a delay in 
the VA providing him with an evaluation of his eyes and that 
this delay led to the advancement of his glaucoma without 
treatment.  The veteran relates that he was in jail and had 
difficulty reading, at which time his eyes were checked for 
reading glasses and he was informed that the pressure in his 
eyes put him in the danger zone for glaucoma.  He was advised 
to see a physician when released and he argues that the VA 
refused or delayed the evaluation necessary to evaluate the 
severity of his glaucoma and begin treatment.  As such, the 
veteran believes that his glaucoma was far more advanced than 
it would have been had his eyes been evaluated sooner by the 
VA.

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  A 
disability or death is a qualifying disability or death if 
the disability or death was not the result of the veteran's 
own willful misconduct and the disability or death was caused 
by hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).  

The VA's General Counsel has held that under the provisions 
of 38 U.S.C. § 1151 benefits may be paid for disability or 
death attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  Disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the 
VA treatment or examination only if a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability or death.  The General 
Counsel's opinion went on to explain that the factual 
elements necessary to support a claim based on failure to 
diagnose or treat a preexisting condition may vary with the 
facts of each case and the nature of the particular injury 
and cause alleged by the claimant.  As a general matter, 
however, entitlement to benefits based on such claims would 
ordinarily require a determination that: (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.  VAOPGCPREC 5-2001 (Feb. 5, 2001).  The Board is 
bound by the precedent opinions of VA's General Counsel.  38 
C.F.R. § 19.5 (2007).  Further, this was codified under 
regulation:  Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease 
or injury for which the care or treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2) (2007).

A review of the evidence of record discloses that the history 
of the veteran's case is that, apparently while incarcerated 
in April 2003, he underwent an evaluation of his eyes.  A 
record of that date indicates that the veteran was offered 
intraocular pressure, but refused indicating that he would 
schedule the test later.  However, non-contact tonometry 
intraocular pressures were obtained (as related in the VHA 
opinion), which were apparently high because a referral form 
associated with those records show the veteran had been 
referred to an appropriate eye care practitioner.  It was 
noted that due to the uncertainty of the veteran's residence 
in six months they were unable to recommend an 
ophthalmologist at this time, and indicated that the veteran 
needed to have his intraocular pressure and eye health 
checked in six months.

VA medical records include a record dated in October 2003 
which reflects that the veteran was seen for his yearly 
examination to evaluate primarily respiratory disorders, but 
it was noted that he was recovering from a motorcycle 
accident and had orthopedic complaints, including a great 
deal of pain.  During that evaluation he informed the 
examiner that he had been told of early glaucoma during one 
of his jail examinations and that the veteran was requesting 
an eye examination.  The plan following the examination was 
that the examiner was going to submit a consultation to the 
orthopedic clinic, as well as placing a consultation for 
evaluation of respiratory complaints later that winter.  It 
was also noted that the veteran was in need of an 
ophthalmology appointment for his glaucoma and that an 
attempt would be made to schedule those together.  The 
examiner asked the veteran to return in approximately one 
month.  The veteran was seen in November 2003, but that 
record contains no reference to the veteran's eyes.

A VA outpatient treatment record dated in January 2004 showed 
the veteran requested an ophthalmology consultation because 
he was told by a non-VA eye physician approximately 10 months 
before that his pressure was borderline for glaucoma and that 
he needed a follow-up check.  The veteran denied any new eye 
problems at that time.  Following the examination, the 
assessment with regards to the veteran's borderline glaucoma 
was that the veteran was going to get records from the 
previous provider and the examiner was placing a consultation 
for a follow-up examination for glaucoma with the VA.  A 
record dated in February 2004 indicated that the veteran 
reported that he was unable to afford to make the long 
distance phone calls necessary to obtain private medical 
records regarding his eyes and glaucoma problem.  It was 
indicated that the author of the record tried to obtain the 
medical records for the veteran and had no luck, but that the 
veteran still wanted an eye consultation.  The veteran was 
afforded an eye consultation in April 2004, following which 
the assessment was primary open angle glaucoma bilaterally 
with the left eye worse than the right based on intraocular 
pressures.  

A report of a VA eye examination performed in December 2004 
showed that the veteran was diagnosed as having glaucoma and 
had an elevated intraocular pressure of 29 in the left eye.  
The veteran was noted to have a visual field loss which was 
consistent with primary open angle glaucoma but that the 
optic nerves were symmetric and did not appear to be as 
severely affected as his visual fields would indicate.  At 
the veteran's December 2006 hearing, he testified that he 
still lacked peripheral vision and only had vision when he 
looked straight ahead.   

When the case was referred to the BVA for appellate review, 
the Board determined that an additional medical opinion was 
necessary in order to resolve medical questions presented.  
Specifically, the Board requested an expert opinion as to (1) 
whether the veteran had additional disability, or abnormal 
worsening of his glaucoma as a result of treatment or lack of 
treatment by VA medical personnel, and (2) if the veteran did 
have an abnormal worsening of his glaucoma, whether the VA 
medical personnel failed to exercise the degree of care which 
would be expected of reasonable health care providers under 
similar circumstances.  An expert medical opinion from an 
ophthalmologist dated in December 2007 was received and a 
copy of that opinion provided to the veteran and his 
representative.  In response the veteran indicated in January 
2008 that he had no further argument or evidence to submit.  

The December 2007 VHA expert medical opinion reviewed all 
pertinent records associated with the claims file and in 
response to whether the veteran had additional disability or 
an abnormal worsening of his glaucoma as a result of 
treatment or lack thereof by VA medical personnel, the 
physician concluded that once the veteran was referred to the 
VA eye clinic, treatment for his glaucoma would begin on the 
initial evaluation visit and continued throughout his follow-
up examination with either an optometrist or ophthalmologist.  
As to whether VA medical personnel failed to exercise the 
degree of care which would be expected of reasonable health 
care providers under similar circumstances, the examiner 
noted that from the time the veteran was seen in October 2003 
until his initial optometric examination in April 2004 with 
the VA, a little over six months had elapsed.  The physician 
noted that although this was a delay in the referral process, 
he also noted that no eye data was apparently available to 
the staff to assist them in expediting the veteran for 
specialty care at the VA.  The physician concluded, as data 
were lacking to make an assessment of whether or not VA 
medical treatment or lack thereof may have had an abnormal 
worsening of the veteran's glaucoma, he was of the opinion 
that this could not be determined as there was no baseline 
data other than the information from the private 
optometrist's examination [which was not available to the VA 
prior to the initial optometric examination performed in 
April 2004 at the VA.]
 
Based on this record, the Board finds that the veteran is not 
entitled to compensation for glaucoma under 38 U.S.C.A. 
§ 1151.  The record reflects that the veteran's glaucoma was 
either shown or strongly suspected at the time the veteran 
was seen for an evaluation of his eyes by a private physician 
in April 2003.  In this regard, a referral form indicates 
that the veteran needed to have his intraocular pressures and 
eye health checked in six months.  In addition, at the time 
the veteran was seen by the VA in October 2003 he reported 
that he had been told of early glaucoma during one of his 
private examinations.  Thus, the record clearly reflects that 
when the veteran was seen by the VA in connection with his 
eyes he had glaucoma.  As such, this case does not involve a 
situation in which the veteran's glaucoma was caused by VA 
medical treatment and resulted from carelessness, negligence, 
lack of proper skill, error in judgment, or other instance of 
fault on the part of the VA in furnishing that treatment or 
represented an event that was not reasonably foreseeable.  
Rather, this question involves whether the veteran has a 
disability as a result of the VA's failure to diagnose and/or 
treat a preexisting condition when the VA provides treatment 
or an examination.  See 38 C.F.R. § 3.361(c)(2); VAOPGCPREC 
5-2001 (Feb. 5, 2001).

At this point, the Board would note that the veteran's 
contentions involve an advancement of his disability as a 
result of the VA's failure to properly afford him an 
evaluation of his eyes.  The interval between the veteran 
first being seen by the VA and being afforded a VA optometric 
examination in April 2004 was approximately six months.  The 
Board further observes that a similar time period had 
initially elapsed between the veteran being informed through 
private treatment in April 2003 that he needed a further 
evaluation of his eyes and his contact with the VA in October 
2003.  

The Board observes that the veteran was not service-connected 
for glaucoma and thus not entitled to priority treatment for 
that type of disability as opposed to lesser priority 
nonservice-connected disabilities.  38 C.F.R. § 17.49 (2007).  
Additionally, part of the delay was caused by the veteran's 
failure to obtain medical records as he indicated he would 
obtain in order to assist VA physicians in evaluating his 
glaucoma disability.   Thereafter, the veteran received 
follow-up care from the VA, and as noted by the VHA medical 
opinion, received a very thorough work-up to elucidate the 
etiology of his eye problems and noted that the veteran's 
visual acuity had remained relatively stable throughout that 
time frame.  The Board would also observe that a VA eye 
examination performed in December 2004 noted that the 
veteran's visual fields had been consistent and reliable not 
only at the time of that examination, but on prior 
examinations following a review of his chart from the past.  
In addition, the VHA expert medical opinion concluded that 
data were missing to make an assessment on whether or not VA 
medical treatment or lack thereof may have had an abnormal 
worsening of his glaucoma.  He was of the opinion that this 
could not be determined as there was no baseline data other 
than the information from the private medical records which 
were unavailable to the VA when first seen in October 2003 
and would have been approximately six months old even were 
they available to the VA for review.  In sum, given the facts 
and circumstances of this case, the VHA expert could not 
conclude that additional disability resulted secondary to 
failure to treat.  This uncontroverted opinion is of high 
probative value since the ultimate question in this case 
involves medical issues.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).
 
Consequently, the most competent and probative evidence of 
record does not demonstrate that the veteran suffered 
additional disability which would have been avoided if 
treatment had been rendered at an earlier date.  Accordingly, 
for these reasons, the Board concludes that compensation for 
glaucoma under 38 U.S.C.A. § 1151 is not established.


ORDER

Compensation for glaucoma under 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	MARY SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


